424 F.2d 253
UNITED STATES of America, Appellee,v.William David TAYLOR, Appellant.
No. 14052.
United States Court of Appeals, Fourth Circuit.
Submitted April 6, 1970.Decided April 9, 1970.

Marshall W. Abercrombie, Laurens, S.C., on brief, for appellant.
William L. Osteen, U.S. Atty., and Bradley J. Cameron, Asst. U.S. Atty., on brief, for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BUTZNER, Circuit judges.
PER CURIAM:


1
Appellant was convicted by a jury on a three-count indictment charging him with a scheme to defraud certain banks.  The appellant questions the sufficiency of the evidence to support the conviction, and the particular point he raises is that the evidence did not establish his use of the mails.  However, his own admission establishes this jurisdictional fact.


2
Furthermore, the record is sufficient to support appellant's conviction under 18 U.S.C. 1342.


3
We find no error in the trial, and the judgment of the District Court will be


4
Affirmed.